Henry Stephens has filed an original action in this court to prohibit Hollie Conley, Judge, Floyd Circuit Court, from acting in an election contest action styled “Judge Henry Stephens v. Frank DeRossett.” Stephens and DeRossett were rival candidates for the Democratic nomination for Circuit Court Clerk of Floyd County at the May 27, 1969 primary election. In the contest action Stephens challenges DeRossett’s right to the nomination. DeRossett is the incumbent clerk.
The contest action was filed June 11, 1969. On June 13, 1969, Stephens filed a motion for the respondent to vacate the bench supported by an affidavit in which it is charged that the respondent was also a candidate for the Democratic and Republican nominations for circuit judge in the same primary election. It was also charged that Conley is a cousin of petitioner’s and that DeRossett is Conley’s incumbent circuit court clerk.
For the reasons stated in Hunt v. Eagle, Ky., 454 S.W.2d 673 (decided June 27, 1969), prohibition is denied. The dictum in Roberts v. Sturgill, 257 Ky. 194, 77 S.W.2d 789, is not controlling.
Prohibition denied.
All concur.